DETAILED ACTION
Claims 1, 3-4, 6-16, 18 and 20-22 are currently pending. 
Claims 2, 5, 17, 19, and 23  have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yangzhou Du (Reg 65,310) on August 29, 2022.
Please amend claim 1 as follows: 
A system for determining a traffic sign violation, comprising: 
at least one camera configured to acquire video data associated with a scene around a traffic sign, wherein the video data includes a series of frames;
at least one storage medium storing a set of instructions; and 
at least one processor configured to communicate with the at least storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 
	obtain a traffic rule corresponding to the traffic sign, wherein the traffic sign is a stop sign and the traffic rule is a stop sign associated rule including a stop time threshold; 
	identify a vehicle in the series of frames, wherein uninterested regions presented in the series of frames are removed, the uninterested regions including one or more lanes on which the motion of 
compare, based on the series of frames, locations of the vehicle at different time points; 
determine a stop time of the vehicle based on the comparison between the locations of the vehicle at different time points; 
in response to the determination that the stop time of the vehicle is less than the stop time threshold, determine that the vehicle violates the stop sign associated rule; and 
in response to the determination that the vehicle violates the traffic rule, 
obtain information of the vehicle; and 
transmit the information of the vehicle to a server. 

Please amend claim 15 as follows: 
A method implemented on a computing device having at least one storage device storing a set of instructions for determining a traffic sign violation, and at least one processor in communication with the at least one storage device, the method comprising: 
obtaining a traffic rule corresponding to a traffic sign, wherein the traffic sign is a stop sign and the traffic rule is a stop sign associated with the rule including a stop time threshold; 
acquiring, by at least one camera, video data associated with a scene around the traffic sign, wherein the video data includes a series of frames;
identifying a vehicle in the series of frames, wherein uninterested regions presented in the series of frames are removed, the uninterested regions including one or more lanes on which 
comparing, based on the series of frames, locations of the vehicle at different time points; 
determining a stop time of the vehicle based on the comparison between the locations of the vehicle at the different time points; 
determining whether the stop time of the vehicle is less than the stop time threshold; 
in response to the determination that the stop time of the vehicle is less than the stop time threshold, determining that the vehicle violates the stop sign associated rule; and 
in response to the determination that the vehicle violates the traffic rule, 
	obtaining information of the vehicle; and 
	transmitting the information of the vehicle to a server. 


Please amend claim 21 as follows: 
	 A non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor, cause the at least one processor to effectuate a method for determining a traffic sign violation, the method comprising: 
	obtaining a traffic rule corresponding to the traffic sign, wherein the traffic sign is a stop sign and the traffic rule is a stop sign associated rule including a stop time threshold; 
	acquiring, by at least one camera, video data associated with a scene around a traffic sign, wherein the video data includes a series of frames; 
	identifying a vehicle in the series of frames, wherein uninterested regions presented in the series of frames are removed, the uninterested regions including one or more lanes on which 
	comparing, based on the series of frames, locations of the vehicle at different time points; 
	determining a stop time of the vehicle based on the comparison between the locations of the vehicle at the different time points; 
	determining whether the stop time of the vehicle is less than the stop time threshold; 
	in response to the determination that the stop time of the vehicle is less than the stop time threshold, determining that the vehicle violates the stop sign associated rule; 
	and 
	in response to the determination that the vehicle violates the traffic rule, 
	obtaining information of the vehicle; and 
	transmitting the information of the vehicle to a server. 



Allowable Subject Matter
Claims 1, 3-4, 6-16, 18 and 20-22 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
identify a vehicle in the series of frames, wherein uninterested regions presented in the series of frames are removed, the uninterested regions including one or more lanes on which motion of the  vehicle is not limited by a traffic rule; 
Claims 3-4 ,6-14,  and 22 depend from claim 1 and are therefore also allowed. 

Regarding claim 15, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
identifying a vehicle in the series of frames, wherein uninterested regions presented in the series of frames are removed, the uninterested regions including one or more lanes on which motion of the  vehicle is not limited by a traffic rule; 
Claims 16, 18, and 20 depend from claim 15 and are therefore also allowed. 

Regarding claim 21, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
identifying a vehicle in the series of frames, wherein uninterested regions presented in the series of frames are removed, the uninterested regions including one or more lanes on which motion of the  vehicle is not limited by a traffic rule; 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666